                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                                                                PLAINTIFF

v.                                CASE NO. 4:16CV00118 JLH

$50,786.24 SEIZED FROM FIRST SECURITY BANK
ACCOUNT NO. XXXXX145; ET AL                                                         DEFENDANTS

                          ORDER AND DECREE OF FORFEITURE

       The United States of America’s motion for a default judgment and a decree of forfeiture

(ECF No. 32) is granted. The United States filed a verified complaint in rem for forfeiture of the

following properties:

                       $50,786.24 seized from First Security Bank account no. XXXXX145,

                       $13,251.57 seized from Bank of England account no. XXXXX413,

                       $7,430.10 seized from Central Bank account no. XXXXX293,

                       $5,761.73 seized from Iberia Bank account no. XXXXX776,

                       $1,900.00 seized from Bank of England account no. XXXXX929,

                       $1,524.44 seized from First Security Bank account no. XXXXX231,

                       $157.46 seized from First Security Bank account no. XXXXX130, and

                       Assorted jewelry seized from Stephen Kirl Parks and Anna Harper Parks

(collectively “the Defendant Property”).

       The United States gave notice as completed by the rules. No party is challenging the

forfeiture, and the time for additional parties to appear has expired; therefore, the Clerk entered a

default. (ECF No. 31).
       Default judgment is now entered for the United States under Rule 55(b) of the Federal

Rule of Civil Procedure, and the Defendant Property is forfeited. Title is vested in the United

States, and all prior claims are extinguished and void. The Defendant Property shall be disposed

of according to law.

       The Clerk is directed to close the case.

       IT IS SO ORDERED this 7th day of March, 2019.




                                             J. LEON HOLMES
                                             UNITED STATES DISTRICT JUDGE
